Exhibit 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

DENTAL HOLDING, LLC

 

and

 

CANTEL MEDICAL CORP.

 

Dated as of October 1, 2019

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

Section 1.1

Defined Terms

1

 

 

 

ARTICLE II SHELF REGISTRATION

4

 

 

Section 2.1

Shelf Registration Statement

4

Section 2.2

Withdrawal of Stop Orders

5

Section 2.3

Supplement and Amendments

5

Section 2.4

Expenses

5

 

 

 

ARTICLE III UNDERWRITTEN OFFERING

5

 

 

Section 3.1

Underwritten Offering; Seller as Agent for Holders

5

Section 3.2

Underwritten Shelf Takedown

5

Section 3.3

Non-Underwritten Shelf Take-Down

6

Section 3.4

Piggyback Registration

6

 

 

 

ARTICLE IV REGISTRATION PROCEDURES

7

 

 

Section 4.1

Registration and Qualification

7

Section 4.2

Blackout Periods/Suspension

10

Section 4.3

Qualification for Rule 144 Sales

11

Section 4.4

Certificates

11

Section 4.5

Holder Efforts

11

 

 

 

ARTICLE V PREPARATION; CONFIDENTIALITY; CONDITIONS

12

 

 

Section 5.1

Preparation; Reasonable Investigation

12

Section 5.2

Conditions to Registration

12

 

 

 

ARTICLE VI INDEMNIFICATION AND CONTRIBUTION

12

 

 

Section 6.1

Indemnification

12

 

 

 

ARTICLE VII MISCELLANEOUS

15

 

 

Section 7.1

Captions

15

Section 7.2

Severability

15

Section 7.3

Governing Law

16

Section 7.4

Consent to Jurisdiction

16

Section 7.5

Modification and Amendment

16

Section 7.6

Counterparts

16

Section 7.7

Entire Agreement

16

Section 7.8

Assignment; Successors and Assigns

16

Section 7.9

Notices

16

Section 7.10

Specific Performance

17

 

i

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of October 1, 2019 (this “Agreement”),
by and between Cantel Medical Corp., a Delaware corporation (the “Purchaser”),
and Dental Holding, LLC, a limited company organized under the laws of Delaware
(the “Seller”), and any Permitted Transferees who become party hereto from time
to time in accordance with Section 7.8 of this Agreement.

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement (the “Purchase and
Sale Agreement”), dated as of July 29, 2019, by and among the Purchaser, the
Seller, Hu-Friedy Mfg. Co., LLC, a Delaware limited liability company (the
“Company”) and the Purchaser has issued to the Seller shares of the Purchaser’s
common stock, par value $0.10 per share (the “Purchaser Shares”), as partial
consideration in exchange for the Seller’s sale to the Purchaser of all the
outstanding membership interests of the Company; and

 

WHEREAS, the Purchaser has agreed to provide to the Holders certain registration
rights with respect to certain of the Purchaser Shares issued to the Seller as
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Defined Terms.  For all purposes of this Agreement, the
following terms shall have the following respective meanings:

 

“Agreement” is defined in the preamble of this Agreement.

 

“Blackout” is defined in Section 4.2(a).

 

“Blackout Period” is defined in Section 4.2(a).

 

“Block Trade” shall mean an underwritten offering not involving any “road show”
which is commonly known as a “block trade”.

 

“Business Day” shall mean any day on which the New York Stock Exchange or such
other principal exchange on which the Purchaser Shares are listed is open for
trading.

 

“Company” is defined in the recitals of this Agreement.

 

“Effectiveness Period” is defined in Section 2.1.

 

“Eligible Securities” shall mean the “Excess Shares” as defined in Section 8.11
of the Purchase and Sale Agreement, and the shares of common stock or other
securities (if any) issued

 

--------------------------------------------------------------------------------



 

with respect to, or in exchange for, such Excess Shares or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise by way of stock dividend, stock distribution or
stock split.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” shall mean “free writing prospectus” as defined in
Rule 405 promulgated by the SEC under the Securities Act.

 

“Holders” shall mean the Seller and any Permitted Transferees who hold Eligible
Securities and become party to this Agreement pursuant to Section 7.8.

 

“Non-Underwritten Shelf Take-Down” is defined in Section 3.3.

 

“Permitted Transferees” shall mean any of the Persons set forth in
Section 1.1(b) of the Seller Disclosure Letter to the Purchase and Sale
Agreement who is transferred or assigned the right to receive Eligible
Securities from the Seller and executes and delivers to the Purchaser an
investor representation letter in the form attached thereto as Exhibit C.

 

“Person” shall mean an individual, a partnership (general or limited),
corporation, real estate investment trust, joint venture, business trust,
cooperative, limited liability company, association or other form of business
organization, whether or not regarded as a legal entity under applicable law, a
trust (inter vivos or testamentary), an estate of a deceased, insane or
incompetent person, a quasi-governmental entity, a government or any agency,
authority, political subdivision or other instrumentality thereof, or any other
entity.

 

“Piggyback Notice” is defined in Section 3.4.

 

“Piggyback Registration” is defined in Section 3.4.

 

“Piggyback Request” is defined in Section 3.4.

 

“Purchase and Sale Agreement” is defined in the recitals of this Agreement.

 

“Purchaser” is defined in the preamble of this Agreement.

 

“Purchaser Shares” is defined in the recitals of this Agreement, and shall
include equivalent securities of any successor to the Purchaser.

 

“Registration Expenses” shall mean all expenses incurred in connection with the
Purchaser’s performance of or compliance with  this Agreement including, without
limitation, the following:  (i) the fees, disbursements and expenses of the
Purchaser’s counsel, independent certified public accountants, experts and other
persons retained by the Purchaser, and any other accounting fees, charges and
expenses incurred by the Purchaser (including any expenses arising from any
“comfort letters”); (ii) all expenses in connection with the preparation,
printing and filing of any registration statement, any preliminary prospectus,
final prospectus or issuer Free Writing Prospectus, any other offering document
and amendments and supplements thereto and the mailing and delivering of copies
thereof; (iii) the cost of printing, delivering, or producing

 

2

--------------------------------------------------------------------------------



 

any agreement(s) among underwriters, underwriting agreement(s) and blue sky or
legal investment memoranda, any selling agreements and any other documents in
connection with the offering, sale or delivery of Eligible Securities to be
disposed of; (iv) all fees and expenses in connection with the qualification of
Eligible Securities to be disposed of for offering and sale under state
securities laws (including reasonable fees, charges and disbursements of one
counsel to any underwriters incurred in connection with state securities laws
qualifications of the Eligible Securities); (v) all fees and expenses incident
to any required review by FINRA of the terms of the sale of Eligible Securities
to be disposed of (including reasonable fees, charges and disbursements of one
counsel to any underwriters, provided that such counsel is the same as the
counsel under clause (iv)); (vi) SEC and blue sky filing and registration fees
attributable to Eligible Securities; (vii) fees and expenses incurred in
connection with the listing of Eligible Securities on the principal securities
exchange or quotation system on which the Purchaser Shares are then listed; and
(viii) the reasonable fees and disbursements for one counsel or firm to the
Holders selected by the Seller (such fees and disbursements of counsel(s) or
firm(s) not to exceed $150,000 in the aggregate without the Purchaser’s prior
written consent).

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar or successor rule or regulation hereafter adopted by the SEC having
substantially the same effect as such rule.

 

“Scheduled Blackout” shall mean any ordinary course blackout period declared by
the Purchaser in connection with an annual or quarterly earnings release in
accordance with its bona fide trading and blackout policies.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

 

“Seller” is defined in the preamble of this Agreement.

 

“Selling Holder” shall mean each Holder with respect to which the Seller has
requested registration of its Eligible Securities pursuant to Article II hereof
or has Eligible Securities included in the Shelf Registration Statement.

 

“Shelf Registration Statement” is defined in Section 2.1.

 

“Suspension” is defined in Section 4.2(b).

 

ARTICLE II

 

SHELF REGISTRATION

 

Section 2.1            Shelf Registration Statement.  Subject to Section 4.2,
and provided that the Purchaser is eligible to register the resale of Eligible
Securities on Form S-3, the Purchaser shall, as promptly as reasonably
practicable (but in no event later than ninety (90) days following the date
hereof), use its reasonable best efforts to file with the SEC a registration
statement on Form S-3 for an offering to be made on a continuous or delayed
basis pursuant to

 

3

--------------------------------------------------------------------------------



 

Rule 415 under the Securities Act including, if the Purchaser is then eligible,
as an automatic shelf registration, covering the resale of all of the Eligible
Securities (the “Shelf Registration Statement”).  The Shelf Registration
Statement shall be in a form permitting registration of all Eligible Securities
for resale or distribution by the Holders in the manner or manners designated by
the Seller.  The Purchaser will promptly notify the Seller when such Shelf
Registration Statement has become effective.  The Purchaser shall not be
required to maintain in effect more than one shelf registration at any one time
pursuant to this Section 2.1.  The Purchaser shall (subject to the limitations
on registration obligations of the Purchaser set forth herein) use its
reasonable best efforts to cause the Shelf Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
of the Shelf Registration Statement, or automatically if the Purchaser is
eligible to file an automatically effective shelf registration statement, and
(subject to the limitations on registration obligations of the Purchaser set
forth herein) to keep the Shelf Registration Statement continuously effective
under the Securities Act (including by filing a replacement Shelf Registration
Statement upon expiration of a Shelf Registration Statement filed pursuant to
this Section 2.1) until (the “Effectiveness Period”) the first date when all
Eligible Securities covered by the Shelf Registration Statement have been sold
in the manner set forth and as contemplated in the Shelf Registration
Statement.  The Purchaser may include in the Shelf Registration Statement other
securities for sale for its own account or for the account of any other Person;
provided that the Purchaser shall not include securities of the Purchaser for
its own account or for the account of other Persons which are not Holders of
Eligible Securities in a proposed Block Trade pursuant to this Agreement without
the prior written consent of the Seller.

 

Section 2.2            Withdrawal of Stop Orders.  If the Shelf Registration
Statement ceases to be effective for any reason, or is threatened to cease to be
effective for any reason, at any time during the Effectiveness Period, the
Purchaser shall, subject to Section 4.2, use its reasonable best efforts to
prevent the issuance of, or obtain the prompt withdrawal of, any order
suspending the effectiveness thereof.

 

Section 2.3            Supplement and Amendments.  Subject to Section 4.2, the
Purchaser shall promptly supplement and amend the Shelf Registration Statement
and the prospectus included therein if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement or by the Securities Act.

 

Section 2.4            Expenses.  The Purchaser shall bear all Registration
Expenses incurred in connection with any registration pursuant to Section 2.1 or
offering pursuant to Article III.

 

ARTICLE III

 

UNDERWRITTEN OFFERING

 

Section 3.1            Underwritten Offering; Seller as Agent for Holders. 
During the term of this Agreement, from and after the filing of the Shelf
Registration Statement, the Purchaser shall effect an underwritten offering on
one occasion either (i) following written notice from the Seller or (ii) at
Purchaser’s election if Seller has not delivered such written notice within
ninety (90) days after the date hereof, on the terms and subject to the
conditions set forth

 

4

--------------------------------------------------------------------------------



 

in this Article III and the other provisions of this Agreement in which all of
the Eligible Securities are sold.  Notwithstanding anything in this Agreement to
the contrary, only the Seller, acting on behalf of itself and the other Holders,
and the Purchaser shall have the ability to exercise the registration rights
hereunder.

 

Section 3.2            Underwritten Shelf Takedown.

 

(a)         If, in the case of an offering pursuant to a Shelf Registration
Statement filed pursuant to Section 2.1 and the Seller so elects (or if the
Seller has not delivered written notice to effect an underwritten offering
pursuant to this Agreement within ninety (90) after the date hereof, then if
Purchaser so elects), such offering shall, by written notice delivered to the
Purchaser or the Seller (as applicable), be in the form of a Block Trade
(subject in any event to Section 4.2).  In the event of a Block Trade pursuant
to this Section 3.2 (subject in any event to Section 4.2), (1) the electing
party shall (i) give at least ten (10) Business Days’ prior notice in writing of
such transaction to the other party (which notice may be given prior to the
filing of the Shelf Registration Statement, provided that the Purchaser shall
have no obligation to effect a Block Trade until the Shelf Registration
Statement has been filed); and (ii) identify the potential underwriter(s) in
such notice with contact information for such underwriter(s) for such Block
Trade, which underwriter(s) shall be an investment banking firm(s) of national
standing and shall be subject to the Purchaser’s reasonable approval and
(iii) identify the total number of Eligible Securities expected to be offered
and sold in the Block Trade and the applicable Selling Holders, and (2) each
party shall use reasonable best efforts to cooperate with the other party in
connection with the completion of such Block Trade.  For the avoidance of doubt,
the Shelf Registration Statement shall not be deemed available for use by the
Holders for purposes of this Section 3.2(a) during any Blackout Period.

 

(b)         In the case of an underwritten offering, the Purchaser and Selling
Holders shall enter into and perform their respective obligations under an
underwriting agreement with such underwriters for such offering, with such
agreement to contain such representations and warranties by the Purchaser and
Selling Holders and such other terms and provisions as are customarily contained
in underwriting agreements with respect to secondary distributions, taking into
account the Purchaser’s prior underwritten offerings, which may include, without
limitation, indemnities and contribution to the effect and to the extent
provided in Article VI hereof and the provision of independent certified public
accountants’ letters to the effect and to the extent provided in
Section 4.1(f) hereof, and any other documents or certificates customary in
similar offerings.  The Holders of Eligible Securities on whose behalf such
securities are to be distributed by such underwriters shall be parties to any
such underwriting agreement and the representations and warranties by, and the
other agreements on the part of, the Purchaser to and for the benefit of such
underwriters shall also be made to and for the benefit of such holders of such
securities, but only to the extent such representations and warranties and other
agreements are customarily made by issuers to selling stockholders in secondary
underwritten public offerings.

 

Section 3.3            Non-Underwritten Shelf Take-Down.  If a Holder desires to
effect (or if the Seller has not delivered written notice to effect an
underwritten offering pursuant to this Agreement within one-hundred ninety (90)
days after the date hereof, then if Purchaser desires to be effected) a shelf
take-down under and pursuant to the Shelf Registration Statement

 

5

--------------------------------------------------------------------------------



 

that does not constitute an underwritten offering pursuant to Section 3.2(a) (a
“Non-Underwritten Shelf Take-Down”), such Holder (or if applicable, the
Purchaser) shall so indicate in a written request delivered to the Purchaser or
the Seller (as applicable) no later than ten (10) Business Days prior to the
expected date of such Non-Underwritten Shelf Take-Down (which notice may be
given prior to the filing of the Shelf Registration Statement, provided that the
Purchaser shall have no obligation to effect a Block Trade until the Shelf
Registration Statement has been filed), which request shall include (i) the
total number of Eligible Securities expected to be offered and sold in such
Non-Underwritten Shelf Take-Down and the applicable Selling Holders, (ii) the
expected plan of distribution of such Non-Underwritten Shelf Take-Down and
(iii) the action or actions required (including the timing thereof) in
connection with such Non-Underwritten Shelf Take-Down, and, to the extent
necessary to effect such Non-Underwritten Shelf Take-Down, the Purchaser shall
use its reasonable best efforts to (x) file and effect an amendment or
supplement to its Shelf Registration Statement for such purpose as soon as
practicable and (y) enter into and perform its obligations under documents or
certificates customary in similar offerings and consistent with the Purchaser’s
past practice, including, without limitation, placement agent agreements with
the applicable brokers.  Notwithstanding the foregoing, the Purchaser shall not
be required to file an amendment or supplement to its Shelf Registration
Statement within thirty (30) days of a previous amendment or supplement to the
Shelf Registration Statement.

 

Section 3.4            Piggyback Registration.  If the Purchaser proposes to
file a registration statement under the Securities Act with respect to an
offering of Purchaser Shares, whether or not for sale for its own account and
whether or not an underwritten offering or an underwritten registration, then
the Purchaser shall give prompt written notice of such filing no later than ten
(10) Business Days prior to the filing date (the “Piggyback Notice”) to the
Holders. The Piggyback Notice shall offer such Holders the opportunity to
include (or cause to be included) in such registration statement the number of
Eligible Securities as each such Holder may request (each, a “Piggyback
Registration”). If any written requests for inclusion therein (each, a
“Piggyback Request”) are delivered to the Purchaser within ten (10) Business
Days after notice has been given to the applicable holder, then the Purchaser
shall include all Eligible Securities specified in such a Piggyback Request in
any such registration statement filed by the Purchaser (it being understood that
the Purchaser shall have no obligation to file any such registration statement
as a result of the receipt of any Piggyback Request).  Notwithstanding the
foregoing, if the Purchaser proposes to file such a registration statement prior
to the date that is ten (10) Business Days after the date of this Agreement,
then the Purchaser shall give the Piggyback Notice as soon as reasonably
practicable prior to the filing of such registration statement and the Seller
shall coordinate with the Holders to deliver any Piggyback Request as promptly
as reasonably practicable and prior to the expected filing date.

 

ARTICLE IV

 

REGISTRATION PROCEDURES

 

Section 4.1            Registration and Qualification.  If and whenever the
Purchaser is required to use its reasonable best efforts to effect the
registration of Eligible Securities under the Securities Act as provided in
Article II hereof, and subject to the limitations set forth in Article II and
this Section 4.1, in connection therewith, the Purchaser shall, as promptly as
practicable:

 

6

--------------------------------------------------------------------------------



 

(a)                                 prepare, file and use reasonable best
efforts to cause to become effective and to remain continuously effective a
Shelf Registration Statement regarding the Eligible Securities to be offered (as
provided in Section 2.1);

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such Shelf Registration Statement and the
prospectus used in connection therewith as may be necessary to keep such Shelf
Registration Statement effective or in connection with any shelf takedown, to
name any Selling Holder or to update the prospectus or prospectus supplement in
response to the conditions described in Sections 4.1(g)(i) or 4.1(g)(vi);

 

(c)                                  furnish to the Seller and any Selling
Holders and to any underwriter of such Eligible Securities such number of
conformed copies of such Shelf Registration Statement and of each such amendment
and supplement thereto (in each case including all exhibits), such number of
copies of the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus), in conformity with the
requirements of the Securities Act, such documents incorporated by reference in
such registration statement or prospectus, and such other documents as the
Selling Holders or such underwriter may reasonably request;

 

(d)                                 use reasonable best efforts to register or
qualify all Eligible Securities covered by such Shelf Registration Statement
under such other securities or blue sky or similar laws of such jurisdictions as
the Seller or any underwriter of such Eligible Securities shall reasonably
request and do any and all other acts and things that may be necessary or
reasonably advisable to enable the Holders and each underwriter, if any, to
consummate the disposition of Eligible Securities in such jurisdiction(s),
except the Purchaser shall not for any such purpose be required to qualify
generally to do business as a foreign corporation or as a dealer in securities
in any jurisdiction wherein it is not so qualified, or to subject itself to
taxation on its income in any jurisdiction where it is not then subject to
taxation, or to consent to general service of process in any jurisdiction where
it is not then subject to service of process;

 

(e)                                  use reasonable best efforts to list the
Eligible Securities on the principal national securities exchange or quotation
system on which the Purchaser’s shares of common stock are then listed, if the
listing of such securities is then permitted under the rules of such exchange;

 

(f)                                   in the case of an underwritten offering,
upon such Selling Holder’s request, use reasonable best efforts to cause to be
furnished to any underwriter for any underwritten offering and, to the extent
permitted by applicable accounting rules and practices and subject to the
Selling Holders providing customary representations, to the Selling Holders a
“comfort letter” signed by the independent certified public accountants who have
audited the Purchaser’s financial statements included in, or incorporated by
reference into, such Shelf Registration Statement, addressed to them; provided,
that the “comfort letter” shall cover such matters as such underwriter or the
Selling Holders may reasonably request, but only to the extent substantially the
same matters with respect to such Shelf Registration Statement (and the
prospectus included therein) are customarily covered in an independent certified
public accountants’ letter delivered to underwriters in underwritten public
offerings of securities;

 

7

--------------------------------------------------------------------------------



 

(g)                                  notify the Seller in writing as soon as
reasonably practicable:

 

(i)                                     (A) when a prospectus, any prospectus
supplement or issuer Free Writing Prospectus or post-effective amendment is
proposed to be filed in respect of a Shelf Registration Statement filed pursuant
to this Agreement, and (B) with respect to such Shelf Registration Statement or
any post-effective amendment thereto, when the same has become effective;

 

(ii)                                  of any written or oral comments from the
SEC with respect to a Shelf Registration Statement filed pursuant to this
Agreement or any amendment or supplement thereto, or any document incorporated
or deemed to be incorporated therein by reference, and of any request by the SEC
or any other federal or state governmental authority for amendments or
supplements to such Shelf Registration Statement or related prospectus or for
additional information related thereto;

 

(iii)                               of the issuance by the SEC, any state
securities commission, any other governmental agency or any court of any stop
order, order or injunction suspending or enjoining the use or effectiveness of
any Shelf Registration Statement filed pursuant to this Agreement or the
initiation of any proceedings for that purpose;

 

(iv)                              of the receipt by the Purchaser of any
notification with respect to the suspension of qualification or exemption from
qualification of any of the Eligible Securities for sale in any jurisdiction, or
the initiation or threatening of any proceeding for such purpose;

 

(v)                                 of the existence of any fact or the
happening of any event that makes any statement of material fact made in any
Shelf Registration Statement filed pursuant to this Agreement or related
prospectus untrue in any material respect, or that requires the making of any
changes in such Shelf Registration Statement or prospectus so that, in the case
of the Shelf Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and that, in the case
of the prospectus, such prospectus will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and

 

(vi)                              of the determination by the Purchaser that a
post-effective amendment to a Shelf Registration Statement filed pursuant to
this Agreement will be filed with the SEC;

 

(h)                                 upon the occurrence of any event
contemplated by Section 4.1(g)(v) hereof, at the request of the Seller, prepare
and furnish to the Seller as many copies as reasonably requested of a supplement
or amendment, including, if appropriate, a post-effective amendment to the Shelf
Registration Statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, and

 

8

--------------------------------------------------------------------------------



 

file any other required document so that, as thereafter delivered, such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

 

(i)                                     if requested by any Selling Holder in
connection with the offering or sale of Eligible Securities pursuant to this
Agreement, use reasonable best efforts to include as promptly as reasonably
practicable in a prospectus supplement or amendment such information as the
Seller may reasonably request, and make all required filings of such prospectus
supplement or such amendment as soon as reasonably practicable after the
Purchaser has received such request;

 

(j)                                    in the case of an underwritten offering,
furnish, at the request of any managing underwriter for such offering an opinion
with respect to legal matters and a negative assurance letter with respect to
disclosure matters, dated as of each closing date of such offering, of counsel
representing the Purchaser for the purposes of such registration (including
in-house counsel), addressed to the underwriters, covering such matters with
respect to the registration in respect of which such opinion and letter are
being delivered as the underwriters may reasonably request and are customarily
included in such opinions and negative assurance letters;

 

(k)                                 in the case of an underwritten offering,

 

(i)                                     use its reasonable best efforts to
cooperate and assist in any filings required to be made with FINRA and in the
performance of any reasonable and customary due diligence investigation by any
underwriter and its counsel (including any “qualified independent underwriter,”
if applicable) that is (A) required or requested by FINRA in order to obtain
written confirmation from FINRA that FINRA does not object to the fairness and
reasonableness of the underwriting terms and arrangements (or any deemed
underwriting terms and arrangements) relating to the resale of Eligible
Securities pursuant to the Shelf Registration Statement, including, without
limitation, information provided to FINRA through its Public Offering System or
(B) required to be retained in accordance with the rules and regulations of
FINRA; and

 

(ii)                                  use reasonable best efforts to take all
such actions as the underwriter(s) reasonably request in order to expedite or
facilitate the disposition of such Eligible Securities (including, without
limitation, causing senior management and other personnel of Purchaser to
reasonably cooperate with Seller and the underwriter(s) in connection with
performing due diligence) and use reasonable best efforts to cause its counsel
to issue written opinions of counsel, including all opinions of outside counsel
to Purchaser required to be included in the registration statement, addressed
and delivered to the underwriter(s) in form, substance and scope as are
customary in underwritten offerings, subject to customary limitations,
assumptions and exclusions.

 

(l)                                     otherwise use its reasonable best
efforts to take or cause to be taken all other actions necessary or reasonably
advisable to effect the registration, marketing and sale of such Eligible
Securities contemplated by this Agreement; and

 

9

--------------------------------------------------------------------------------



 

(m)                             if requested by the managing underwriters, if
any, or by the Seller, to the extent reasonably acceptable to the Purchaser, as
promptly as reasonably practicable incorporate in a prospectus supplement or
post-effective amendment to the Shelf Registration Statement such information as
the managing underwriters, if any, or the Seller may reasonably request in order
to permit the intended method of distribution of such securities.

 

Section 4.2                                             Blackout
Periods/Suspension.

 

(a)                                 If at any time (i) the Purchaser is pursuing
a financing, acquisition, disposition, merger, reorganization or similar
transaction and determines in good faith that the filing or amendment of a Shelf
Registration Statement or offering or sale of Eligible Securities pursuant
thereto (or any disclosures required to be made in connection therewith) would
materially adversely affect or materially delay its ability to pursue or
consummate such transaction, (ii) the Purchaser determines in good faith that
the filing or amendment of a Shelf Registration Statement or offering or sale of
Eligible Securities pursuant thereto would be reasonably likely to require
disclosure of non-public material information that the Purchaser determines in
good faith is not in the best interests of the Purchaser and its shareholders or
(iii) during a Scheduled Blackout (either (i), (ii) or (iii), a “Blackout”), the
Purchaser shall not be required to effect any registration of Eligible
Securities and each Selling Holder shall, upon its receipt of written notice of
such Blackout from the Purchaser, suspend sales of Eligible Securities pursuant
to such registration statement until the earlier of:  (x) forty-five (45) days
after the Purchaser’s delivery of such written notice to the Selling Holders;
and (y) such time as the Purchaser notifies the Selling Holders that the
Blackout Period has been terminated.  The Holders receiving notice of a Blackout
shall maintain the confidentiality of the existence (and circumstances, to the
extent known) of the Blackout and shall not trade on the basis thereof.  The
number of days from such suspension of offers or sales by the Selling Holders
until the day when such offers or sales may be resumed under clause (i) (ii) or
(iii) hereof is hereinafter called a “Blackout Period.”  In no event (x) may the
Purchaser deliver more than one (1) notice of a Blackout Period (other than of
any Scheduled Blackout) and (y) may the duration of the Blackout Period exceed
sixty (60) days.

 

(b)                                 Upon receipt of notification of any event
contemplated by Sections 4.1(g)(ii), (iii), (iv), (v) or (vi) hereof, the
Selling Holders and any underwriters acting in connection with any underwritten
offering shall refrain from selling any Eligible Securities pursuant to the
Shelf Registration Statement or using a prospectus or any supplement thereto (a
“Suspension”) until the Selling Holders and any underwriters acting in
connection with any underwritten offering have received copies of a supplemented
or amended prospectus prepared and filed by the Purchaser, or until such Selling
Holders and underwriters are advised in writing by the Purchaser that the
current prospectus or supplement thereto may be used.  In the event of any
Suspension, subject to Section 4.2(a), the Purchaser will use its reasonable
best efforts to cause the availability for use of the Shelf Registration
Statement and the prospectus to be resumed as soon as reasonably possible after
delivery of the notification contemplated by Sections 4.1(g)(ii), (iii), (iv),
(v) and (vi) hereof.

 

(c)                                  In the event of any Blackout Period or
Suspension, the Purchaser may impose stop transfer instructions with respect to
the sale or transfer of Eligible Securities by

 

10

--------------------------------------------------------------------------------



 

the Selling Holders and any underwriters acting in connection with any
underwritten offering until the end of the applicable Blackout Period or
Suspension.

 

Section 4.3            Qualification for Rule 144 Sales.  Until such time as all
Eligible Securities have been sold in the manner set forth and as contemplated
in the Shelf Registration Statement or, if earlier, such time as no Eligible
Securities remain outstanding (including pursuant to clause (ii) of the Eligible
Securities definition), the Purchaser shall use its reasonable best efforts to
comply with the filing requirements described in Rule 144 (c)(1) so as to enable
the Holders to sell Eligible Securities without registration under the
Securities Act and, upon the written request of any Holder, the Purchaser shall
deliver to such Holder a written statement as to whether it has complied with
such filing requirements.

 

Section 4.4            Certificates.  The Purchaser and each Holder of Eligible
Securities agrees that upon either the sale of Eligible Securities pursuant to a
Shelf Registration Statement (or upon the reasonable request of such Holder or
underwriter, prior to but contingent upon such sale) or upon such Holder’s
satisfaction of the relevant holding period under Rule 144, and at such Holder’s
request, such Holder and the Purchaser shall use reasonable best efforts to
cooperate with each other to exchange such Holder’s certificates for such
Eligible Securities for new certificates in a form reasonably satisfactory to
Seller and not bearing a legend restricting transfer under the Securities Act. 
Such Holder of Eligible Securities shall provide such certificates, documents
and/or legal opinions as the Purchaser and the Purchaser’s registrar and
transfer agent may reasonably request in connection with this Section 4.4.

 

Section 4.5            Holder Efforts.  If and whenever the Purchaser is
permitted to elect to consummate an offering of the Eligible Securities pursuant
to Article III, each Holder shall use its reasonable best efforts to take any
actions as are necessary to effect the sale of the Eligible Securities as
contemplated by such election pursuant to this Agreement as promptly as
practicable.

 

ARTICLE V

 

PREPARATION; CONFIDENTIALITY; CONDITIONS

 

Section 5.1            Preparation; Reasonable Investigation.  In connection
with the preparation and filing of each Shelf Registration Statement registering
or offering Eligible Securities under the Securities Act and any prospectus
supplement thereto, the Purchaser will give any Selling Holders and the
underwriters, if any, and their respective counsel, independent certified public
accountants and other agents, drafts of such registration statement and any
prospectus supplement thereto for their review and comment a reasonable time
prior to filing and such reasonable and customary access to its books and
records and such opportunities to discuss the business of the Purchaser with its
officers, counsel and the independent certified public accountants who have
certified its financial statements as shall reasonably be necessary to conduct a
reasonable investigation within the meaning of the Securities Act; provided,
that the Purchaser may require them to enter into a customary confidentiality
agreement.

 

11

--------------------------------------------------------------------------------



 

Section 5.2            Conditions to Registration.  The obligations of the
Purchaser to effect or maintain any registration with respect to any Holder
pursuant to Article II of this Agreement will be subject to the following
conditions:  (a) such Holder shall furnish to the Purchaser such information
with respect to such Selling Holder, the Eligible Securities or the distribution
of such Eligible Securities as the Purchaser may from time to time reasonably
request in writing, to the extent required by the Securities Act or under any
state securities or “blue sky” laws or requested by the SEC (including, for the
avoidance of doubt, with respect to any registration statement, amendment
thereto, prospectus, post-effective amendment or response to comments from the
staff of the SEC) and shall promptly notify the Purchaser of any material
changes in such information; (b) in the case of an underwritten offering, such
Selling Holder shall enter into a customary underwriting agreement with the
underwriter and any other documents or certificates customary in similar
offerings; and (c) such Selling Holders shall not use any Free Writing
Prospectus in connection with the sale of the Eligible Securities without the
prior written consent of the Purchaser.

 

ARTICLE VI

 

INDEMNIFICATION AND CONTRIBUTION

 

Section 6.1            Indemnification.

 

(a)         In the event of any registration of Eligible Securities hereunder,
the Purchaser will indemnify and hold harmless each Selling Holder, its
directors, trustees, officers, partners, direct and indirect equityholders and
employees and each other Person who participates as an underwriter in the
offering or sale of such securities and each other Person, if any, who controls
each such Selling Holder or any such underwriter within the meaning of the
Securities Act, against any and all losses, claims, damages, expenses or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) in respect thereof, to which each such indemnified party may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, expenses or liabilities (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement contemplated hereby under which Eligible Securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, any issuer Free Writing
Prospectus or any “issuer information” (as defined in Rule 433 of the Act) filed
or required to be filed pursuant to Rule 433(d) under the Act, or any amendment
or supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a preliminary prospectus, final prospectus or summary
prospectus, in light of the circumstances in which they were made) not
misleading, and the Purchaser will reimburse each such Selling Holder and each
such director, trustee, officer, partner, or employee, underwriter and
controlling person for any out-of-pocket legal or any other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, expense, liability, action, or proceeding; provided, however,
that the Purchaser shall not be liable in any such case to the extent that any
such loss, claim, damage, expense or liability (or action or proceeding in
respect thereof) arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, any such preliminary prospectus, final prospectus, summary

 

12

--------------------------------------------------------------------------------



 

prospectus, issuer Free Writing Prospectus, “issuer information” (as defined in
Rule 433 of the Act), amendment or supplement in reliance upon and in conformity
with written information furnished to the Purchaser by or on behalf of any
Selling Holder or underwriter expressly for use therein.

 

(b)         Each Selling Holder severally will, and hereby does, indemnify and
hold harmless the Purchaser, its directors, officers, employees, and each person
who participates as an underwriter in the offering or sale of such securities,
and each Person, if any, who controls the Purchaser within the meaning of the
Securities Act against any and all losses, claims, damages, expenses or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) in respect thereof, to which each such indemnified party may become
subject under the Securities Act or otherwise insofar as such losses, claims,
damages, expenses or liabilities (or actions or proceedings, whether commenced
or threatened in respect thereof) arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in any
registration statement contemplated hereby under which Eligible Securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, any Free Writing Prospectus
or any “issuer information” (as defined in Rule 433 of the Act) filed or
required to be filed pursuant to Rule 433(d) under the Act, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a preliminary prospectus, final prospectus or summary
prospectus, in light of the circumstances in which they were made) not
misleading, but only to the extent that such statement or omission was made in
reliance upon and, in conformity with, written information furnished by or on
behalf of such Selling Holder to the Purchaser expressly for use therein.  In no
event shall the aggregate amounts payable by any Selling Holder by way of
indemnity or contribution under this Article VI exceed the net proceeds from the
related offering received by such Selling Holder.

 

(c)          Promptly after receipt by any indemnified party hereunder of notice
of the commencement of any action or proceeding involving a claim referred to in
paragraphs (a) or (b) of this Section 6.1, the indemnified party will notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party under paragraphs (a) or
(b) of this Section 6.1 (except to the extent that it has been prejudiced by
such failure).  In case any such action, suit, claim or proceeding is brought
against any indemnified party, the indemnifying party shall be entitled to
participate therein and, to the extent it may elect by written notice delivered
to the indemnified party within thirty (30) days after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party (at its sole cost). 
Notwithstanding the foregoing, the indemnified party shall have the right to
employ its own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such suit, action, claim or
proceeding or(ii) the indemnifying party shall have failed to assume the defense
of such action, suit, claim or proceeding within a reasonable time after notice
of commencement of the action, suit, claim or proceeding or .  If any of the
events specified in clauses (i) or(ii) of the preceding sentence shall have
occurred or shall otherwise be applicable, then the reasonable fees and expenses
of one

 

13

--------------------------------------------------------------------------------



 

counsel (plus local counsel as reasonably required) selected by a majority in
interest of the indemnified parties shall be borne by the indemnifying party. 
If, in any case specified in the foregoing clauses (i) or (ii), the indemnified
party employs separate counsel(s), the indemnifying party shall not have the
right to direct the defense of such action, suit, claim or proceeding on behalf
of the indemnified party.  Anything in this paragraph to the contrary
notwithstanding, an indemnifying party shall not be liable for the settlement of
any action, suit, claim or proceeding effected without its prior written consent
(which consent in the case of an action, suit, claim or proceeding exclusively
seeking monetary relief shall not be unreasonably withheld, delayed or
conditioned).  No indemnifying party shall, without the written consent of the
relevant indemnified party, effect any settlement of any pending or threatened
action, suit, claim or proceeding in respect of which such indemnified party is
a party and indemnity has been sought hereunder by such indemnified party,
unless such settlement (x) includes an unconditional release of such indemnified
party from all liability on claims that are or could have been the subject
matter of such claim, action, suit or proceeding and (y) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of such indemnified party.  Such indemnification shall remain in full
force and effect irrespective of any investigation made by or on behalf of an
indemnified party.

 

(d)         If for any reason the indemnity under this Section 6.1 is
unavailable or is insufficient to hold harmless any indemnified party under
paragraphs (a) or (b) of this Section 6.1, then the indemnifying parties shall
contribute to the amount paid or payable to the indemnified party as a result of
any loss, claim, expense, damage or liability (or actions or proceedings,
whether commenced or threatened, in respect thereof), and legal or other
expenses reasonably incurred by the indemnified party in connection with
investigating or defending any such loss, claim, expense, damage, liability,
action or proceeding, in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and the indemnified
party on the other.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Purchaser or the Selling Holder and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  If, however, the allocation provided
in the second preceding sentence is not permitted by applicable law or provides
a lesser sum to the indemnified party than the amount herein before calculated,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party in such proportion as is appropriate to reflect not only
such relative fault but also the relative benefits of the indemnifying party and
the indemnified party as well as any other relevant equitable considerations. 
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph (d) of Section 6.1 were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this paragraph (d) of Section 6.1. Notwithstanding the
anything to the contrary in this Agreement, each Holder shall not be required to
contribute an amount greater than the net proceeds received by such Holder from
the sale of Eligible Securities pursuant to the registration statement to which
claims relate.

 

(e)          All legal and other expenses reasonably incurred by or on behalf of
any indemnified party in connection with investigating or defending any loss,
claim, expense, damage, liability, action or proceeding which are to be borne by
the indemnifying party pursuant

 

14

--------------------------------------------------------------------------------



 

to this Section 6.1 shall be paid by the indemnifying party in advance of the
final disposition of such investigation, defense, action or proceeding within
thirty (30) days after the receipt by the indemnifying party of a statement or
statements from the indemnified party requesting from time to time such payment,
advance or advances.  The entitlement of each indemnified party to such payment
or advancement of expenses shall include those incurred in connection with any
action or proceeding by the indemnified party seeking an adjudication or award
in arbitration pursuant to this Section 6.1.  Such statement or statements shall
reasonably evidence such expenses incurred by the indemnified party in
connection therewith.

 

(f)           (i)                                     In the event that advances
are not made pursuant to this Section 6.1 or payment has not otherwise been
timely made, each indemnified party shall be entitled to seek a final
adjudication in an appropriate court of competent jurisdiction of the
entitlement of the indemnified party to indemnification or advances hereunder.

 

(ii)                                  The Purchaser and the Selling Holders
agree that they shall be precluded from asserting that the procedures and
presumptions of this Section 6.1 are not valid, binding and enforceable.  The
Purchaser and the Selling Holders further agree to stipulate in any such court
that the Purchaser and the Selling Holders are bound by all the provisions of
this Section 6.1 and are precluded from making any assertion to the contrary.

 

(g)          In the event that any indemnified party is a party to or intervenes
in any proceeding to which the validity or enforceability of this Section 6.1 is
at issue or seeks an adjudication to enforce the rights of any indemnified party
under, or to recover damages for breach of, this Section 6.1, the indemnified
party, if the indemnified party prevails in whole in such action, shall be
entitled to recover from the indemnifying party and shall be indemnified by the
indemnifying party against, any expenses reasonably incurred by the indemnified
party.  If it is determined that the indemnified party is entitled to
indemnification for part (but not all) of the indemnification so requested,
expenses incurred in seeking enforcement of such partial indemnification shall
be reasonably prorated among the claims, issues or matters for which the
indemnified party is entitled to indemnification and for such claims, issues or
matters for which the indemnified party is not so entitled.

 

(h)         The indemnity agreements contained in this Section 6.1 shall be in
addition to any other rights (to indemnification, contribution or otherwise)
which any indemnified party may have pursuant to law or contract and shall
remain operative and in full force and effect regardless of any investigation
made or omitted by or on behalf of any indemnified party and shall survive the
transfer of any Eligible Securities by any Holder.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1            Captions.  The captions or headings in this Agreement are
for convenience and reference only, and in no way define, describe, extend or
limit the scope or intent of this Agreement.

 

15

--------------------------------------------------------------------------------



 

Section 7.2            Severability.  If any clause, provision or section of
this Agreement shall be invalid or unenforceable, the invalidity or
unenforceability of such clause, provision or section shall not affect the
enforceability or validity of any of the remaining clauses, provisions or
sections hereof to the extent permitted by applicable law.

 

Section 7.3            Governing Law.  This Agreement shall be construed and
enforced in accordance with the internal laws of the State of Delaware, without
reference to its rules as to conflicts or choice of laws.  Each party hereby
irrevocably and unconditionally waives to the fullest extent permitted by law
any right such party may have to a trial by jury in respect of any action, claim
or proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated by this Agreement.

 

Section 7.4            Consent to Jurisdiction.  EACH PARTY HERETO AGREES AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY DELAWARE STATE OR FEDERAL COURT
SITTING IN WILMINGTON, DELAWARE, AND ANY APPROPRIATE APPELLATE COURTS THEREFROM,
WITH RESPECT TO ALL MATTERS RELATING TO THIS AGREEMENT, WAIVES ALL OBJECTIONS
BASED ON LACK OF VENUE AND FORUM NON CONVENIENS, AND IRREVOCABLY CONSENTS TO THE
PERSONAL JURISDICTION OF ALL SUCH COURTS.

 

Section 7.5            Modification and Amendment.  This Agreement may not be
changed, modified, discharged or amended, except by an instrument signed by all
of the parties hereto.

 

Section 7.6            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

Section 7.7            Entire Agreement.  This Agreement constitutes the entire
agreement and understanding among the parties and supersedes any prior
understandings and/or written or oral agreements among them respecting the
subject matter herein.

 

Section 7.8            Assignment; Successors and Assigns.  This Agreement and
the rights granted hereunder may be assigned by the Seller only (i) upon the
prior written consent of the Purchaser, which may be granted or withheld by the
Purchaser in its sole and absolute discretion or (ii)  to any Permitted
Transferee who acquires Eligible Securities from the Seller.  Upon any such
assignment, the Seller shall provide to the Purchaser the name and address of
each such Permitted Transferee and the number of securities transferred to such
Permitted Transferee, and the Permitted Transferee shall execute and deliver to
the Purchaser an instrument, in form and substance acceptable to the Purchaser,
agreeing to be bound by the terms of this Agreement as if it were an original
party hereto.  No assignment or delegation of this Agreement by the Purchaser,
or any of the Purchaser’s rights, interests or obligations hereunder, shall be
effective against any Holder without the prior written consent of such Holder. 
This Agreement shall inure to the benefit of and be binding upon all of the
parties hereto and their respective successors and permitted assigns.

 

16

--------------------------------------------------------------------------------



 

Section 7.9            Notices.  Unless otherwise specified herein, all notices
required or permitted hereunder shall be in writing and shall be deemed
effectively given:  (a) upon personal delivery to the party to be notified,
(b) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (c) one (1) Business Day after deposit
with a nationally recognized overnight courier, specifying next Business Day
delivery, with written verification of receipt.  All notices and other
communications shall be sent to the Purchaser or the Holders, respectively, at
the address listed on the signature page hereof or at such other address as the
Purchaser or the Holders, respectively, may designate by ten (10) days’ advance
written notice to the other parties hereto.

 

Section 7.10     Specific Performance.  The parties agree that, to the extent
permitted by law, (i) the obligations imposed on them in this Agreement are
special, unique and of an extraordinary character, and that in the event of a
breach by any such party, damages would not be an adequate remedy; and (ii) each
of the other parties shall be entitled to specific performance and injunctive
and other equitable relief in addition to any other remedy to which it may be
entitled at law or in equity.

 

Section 7.11     No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

[Signature pages follow]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
signed, all as of the date first written above.

 

 

CANTEL MEDICAL CORP.

 

 

 

By:

/s/ Jeff Mann

 

 

Name: Jeff Mann

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

Cantel Medical Corp.

 

150 Clove Road

 

Little Falls, New Jersey 07424

 

Email: jeff.mann@cantelmedical.com

 

Attention: General Counsel

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, New York 10019

 

Facsimile: (212) 403-2000

 

Email: IKirman@wlrk.com

 

Attention: Igor Kirman

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

DENTAL HOLDING, LLC

 

 

 

By:

/s/ Ronald Saslow

 

 

Name: Ronald Saslow

 

 

Title: Chief Executive Officer

 

 

 

Dental Holding, LLC

 

3232 North Rockwell Street

 

Chicago, Illinois 60618

 

Email: mberns@hu-friedy.com

 

Attention: General Counsel

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Latham & Watkins LLP

 

330 North Wabash Avenue, Suite 2800

 

Chicago, Illinois 60611

 

Email:

mark.gerstein@lw.com

 

 

jason.morelli@lw.co

 

Attention:

Mark D. Gerstein

 

 

Jason Morelli

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------